In an action, inter alia, to recover damages for sexual abuse, the plaintiff Lisa Farrell appeals from an order of the Supreme Court, Nassau County (Cozzens, J.), dated December 22, 2005, which granted the motion of the defendants Thomas Haggerty, William Francis Murphy, St. Raphael’s Roman Catholic Parish Church, Roman Catholic Diocese of Rockville Centre, John Doe, Jane Doe, Richard Roe, and Jane Roe for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The defendants Thomas Haggerty, William Francis Murphy, St. Raphael’s Roman Catholic Parish Church, Roman Catholic Diocese of Rockville Centre, John Doe, Jane Doe, Richard Roe, and Jane Roe (hereinafter the church defendants) established that they were entitled to summary judgment dismissing the complaint insofar as asserted against them. The complaint alleged that they, inter alia, negligently hired, negligently retained, and negligently supervised their former youth group director, the defendant Matthew Maiello (see Universal Underwriters Acceptance Corp. v Peerless Ins. Co., 31 AD3d 749 [2006]; see also Zuckerman v City of New York, 49 NY2d 557, 562 *593[1980]). Because Maiello was no longer employed as the youth director at the time he abused the plaintiff Lisa Farrell (hereinafter the plaintiff), and because the abuse occurred in Maiello’s apartment, there was no nexus between Maiello’s employment and the abuse of the plaintiff, as it was severed by time, place, and the intervening independent acts of Maiello (see K.I. v New York City Bd. of Educ., 256 AD2d 189 [1998]; see also Anonymous v Dobbs Ferry Union Free School Dist., 290 AD2d 464 [2002]). The plaintiff failed to raise a triable issue of fact as to the church defendants’ continued control or supervision of Maiello (see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
The plaintiff’s remaining contentions are without merit. Mastro, J.E, Krausman, Florio and Balkin, JJ., concur.